Exhibit 10.51
Schedule of Compensation Arrangements for Lisa Curtis
Title — Chief Accounting Officer
Base Salary — $200,000
Annual Incentive Plan Participation for Lisa Curtis. For the fiscal year ending
December 31, 2008 (the “2008 Fiscal Year”), Ms. Curtis will participate in the
Company’s Annual Incentive Plan (the “Incentive Plan”). The Incentive Plan will
make Ms. Curtis eligible for bonus payments based upon achieving target
performance levels. The payout multiples and target mix and weighting of the
performance goals under the Incentive Plan for Ms. Curtis as Chief Accounting
Officer for the 2008 Fiscal Year will be as follows:

         
Payout Multiples
       
 
       
Threshold Incentive Compensation (% of base salary)
    15 %
Target Incentive Compensation (% of base salary)
    30 %
Maximum Incentive Compensation (% of base salary)
    60 %
 
       
Performance Measures
       
 
       
Safety
    20 %
Corporate EBITDA
    35 %
Return on Capital
    25 %
Individual
    20 %

